Exhibit 10.4

EXECUTION VERSION

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”), by and between Tidewater Inc., a
Delaware corporation (the “Company”), and Quinn P. Fanning (the “Employee” and,
together with the Company, the “Parties”) is being offered to the Employee on
December 28, 2018 (the “Offer Date”), and may be accepted by the Employee by
signing below and returning the signed copy of this Agreement to John T. Rynd,
President and Chief Executive Officer (the “CEO”), at any time prior to the date
that is the end of the twenty-one (21) day period following receipt of this
Agreement (such date, January 18, 2019, or as otherwise agreed by the Parties,
the “Offer Expiration Date”).

RECITALS

WHEREAS, the Employee served the Company as its Executive Vice President and
Chief Financial Officer until November 15, 2018 and has continued to serve the
Company, its affiliates, subsidiaries, and joint ventures (collectively, the
“Company Group”) in a transitional role since such date;

WHEREAS, the Parties have agreed that the Employee will continue to serve in
this transitional role until February 28, 2019 or such earlier date as may occur
pursuant to Section 1(c) (the “Termination Date”); and

WHEREAS, the Parties desire to enter into a mutually satisfactory arrangement
concerning, among other matters, the status of certain preexisting agreements
between the Parties and certain payments, rights, and benefits that the Company
has agreed to make or confer upon the Employee in exchange for certain
post-employment covenants by the Employee and the Employee’s general release of
claims against the Company Group and related parties.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Parties hereby agree as
follows:

1. Employment Period.

(a) Employment and Duties. During the period between the Effective Date (as
defined in Section 6) and the Termination Date (the “Employment Period”), the
Employee agrees to continue to serve as an employee of the Company, to advise
and assist in connection with such matters as the Company may request and as are
within his area of expertise and prior experience, including, without
limitation, financial reporting, accounting, tax, treasury, strategic planning,
evaluation of transactions and finance. The Employee agrees that, during the
Employment Period, he will devote such time as is reasonably necessary to
effectively assist Company with regard to these matters. Further, the Parties
agree and acknowledge that (i) the level of services to be provided by the
Employee during the Employment Period is anticipated to equal or exceed 50% of
the average level of services that he provided to the Company during the
previous three years, and (ii) the Termination Date shall be the date of his
separation from service for purposes of participation in and coverage under all
benefit plans and programs sponsored by or through the Company Group, except as
otherwise provided in this Agreement or under the terms of such plans or as
required by applicable law. Following the Termination Date, the Employee shall
not represent himself as continuing to be an employee, officer, director, agent,
or representative of the Company or any other member of the Company Group for
any purpose.

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(b) Compensation. During the period between the Effective Date and February 28,
2019, the Employee’s salary and benefits shall remain unchanged, except that the
Employee agrees and acknowledges that he will not be eligible to participate in
any annual incentive program for fiscal 2019. In particular, during such period,
the Employee shall continue to receive the same base salary that was in effect
for him on the Offer Date (the “Base Salary”).

(c) Company’s Right to Terminate. The Company shall have the right at any time
before the Termination Date to notify the Employee that his continued services
are no longer required, subject to the Company’s obligation to make the payments
and provide the benefits set forth in this Agreement. If the Company exercises
its right under this Section 1(c) to terminate Employee’s services prior to
February 28, 2019, then the “Termination Date” shall mean the actual date on
which the Company terminates Employee’s services.

(d) Continued Compliance with Company Policies. The Employee agrees that, during
the Employment Period, he will continue to comply with all company policies to
the extent relevant to his activities, including but not limited to: (i) the
Code of Business Conduct and Ethics, and (ii) the Policy Statement on Insider
Trading, which prohibits, among other things, trading in the Company’s
securities while in possession of material nonpublic information.

2. Compensation and Benefits following the Employment Period.

(a) Accrued Obligations. As soon as practicable following the Termination Date
(but in no event later than such date required by applicable law or the terms of
the applicable Company benefit plan), regardless of whether this Agreement
becomes effective, the Employee will be paid or provided (i) all accrued but
unpaid base salary and any reimbursable-but-unreimbursed business expenses
through and including the Termination Date; (ii) all unused vacation time earned
and accrued by the Employee through and including the Termination Date pursuant
to the Company’s vacation policy, with an estimated value of $14,150 as of the
Offer Date; (iii) all accrued benefits and amounts owed to Employee under the
Tidewater Employees Supplemental Savings Plan, as amended (“SSP”); (iv) all
accrued benefits due to the Employee under the Tidewater Inc. Supplemental
Executive Retirement Plan, as amended (the “SERP”), paid in accordance with the
terms and conditions of the SERP based on the Employee’s prior elections; and
(v) all other benefits payable to the Employee upon a separation from service
under the Company’s benefit plans (other than severance benefits), in accordance
with the terms of such plans, or as required by applicable law.

(b) Acceleration of Outstanding RSUs. The Parties agree and acknowledge that
(i) as of the Offer Date, the Employee holds 129,577 unvested time-based
restricted stock units (the “RSUs”) that were granted to him under an Incentive
Agreement for the Grant of Restricted Stock Units under the Tidewater Inc. 2017
Stock Incentive Plan by and between the Parties, entered into effective
August 18, 2017 (the “RSU Agreement”), and (ii) pursuant to Section 1.4(a) of
the RSU Agreement, all such RSUs shall vest automatically as of the Termination
Date and shall settle in shares of Tidewater common stock as soon as practicable
after such date, as provided in Section 2.2 of the RSU Agreement.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Severance Benefits. Provided that the Employee remains employed with the
Company through the Termination Date and in consideration for, and subject to,
his (1) timely execution and non-revocation of this Agreement (including its
release of claims through the Effective Date) and (2) continued compliance with
the terms of this Agreement following the Effective Date, and notwithstanding
anything to the contrary contained in this Agreement, the Employee shall be
eligible for the following payments and benefits:

(i) The Company shall pay to the Employee a cash severance payment equal to 120
days of Base Salary, which will be paid to him in one lump sum within thirty
(30) days of the Termination Date.

(ii) The Employee shall remain eligible to receive an annual cash incentive for
all of fiscal 2018 under the Tidewater Inc. Short-Term Incentive Plan (the “STI
Plan”), which shall be calculated in accordance with the terms and conditions of
the STI Plan but with payout on the Employee’s individual performance component
assessed at 100%. Any amounts due to the Employee under the STI Plan shall be
paid to him at the same time any such incentives are paid to officers of the
Company under the STI Plan.

(iii) If the Employee timely and properly elects COBRA continuation coverage
under the Company’s group health plan, the Company shall pay the full premium
for health insurance coverage for the Employee and his dependents at the same
level of benefits as in effect on the Offer Date, for the period beginning on
the Termination Date through the earlier to occur of (1) the last day of the
first month in which the Employee and his dependents become eligible for health
insurance coverage under another employer’s group health plan or (2) August 31,
2020. The Employee shall notify the Company in writing within 15 days of
becoming eligible for health insurance coverage under another employer’s plan.
The payment of COBRA premiums shall not be treated as taxable compensation to
the Executive, unless the Company determines such treatment is necessary to
prevent a violation of any non-discrimination rules applicable to the Company’s
group health plan.

(d) Legal Fees. The Company will pay the Employee’s legal counsel directly, upon
presentation of customary invoices, for the fees and expenses incurred by the
Employee in connection with the review and negotiation of this Agreement, up to
a maximum of Fifteen Thousand Dollars ($15,000).

(e) No Further Benefits. The Employee hereby acknowledges and agrees that, as of
the Termination Date, the payments and benefits described in this Section 2, and
the other provisions of this Agreement including those set forth in Sections
3(c), 3(f), and 8, will be in full discharge of any and all liabilities and
obligations of the Company Group to him, monetarily or with respect to employee
benefits or otherwise, including but not limited to any and all obligations
arising under any written or oral employment agreement, policy, plan, or
procedure of the Company Group or any understanding or arrangement between the
Employee and the Company Group.

(f) Taxes. The payments referenced in Section 2 shall be subject to reduction
for applicable tax and other withholding obligations.

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

3. Release and Waiver of Claims.

(a) Definition. As used in this Agreement, the term “claims” will include all
claims, covenants, warranties, promises, undertakings, actions, suits, causes of
action, proceedings, obligations, debts, accounts, attorneys’ fees, judgments,
losses, and liabilities, of whatsoever kind or nature, in law, in equity, or
otherwise.

(b) Employee Release. For and in consideration of the severance benefits
described in Section 2(c) above (collectively, the “Severance Benefits”), the
Company’s agreement to release certain claims against the Employee pursuant to
Section 3(c) below, the Company’s agreement to release the Employee from the
Non-Compete to the extent provided in Section 8, and other good and valuable
consideration, including the other terms of this Agreement, the Employee, for
and on behalf of himself and his executors, heirs, administrators,
representatives, and assigns, hereby releases and forever discharges the Company
and each member of the Company Group, and each of their respective direct and
indirect predecessors, successors, and each of their respective past, current,
and future parent entities, affiliates, subsidiary entities, investors,
directors, shareholders, members, officers, general or limited partners,
employees, attorneys, agents, and representatives, each solely in their
respective capacities as such, and the employee benefit plans in which he is or
has been a participant (or eligible for participation) by virtue of his
employment with or service to the Company Group (collectively, the “Company
Releasees”), from any and all claims that he has or may have had against any of
the Company Releasees based on any events or circumstances arising or occurring
on or prior to the date on which the Employee executes this Agreement, including
any events or circumstances directly or indirectly arising out of, relating to,
or in any other way involving in any manner whatsoever his employment by or
service to the Company Group or the termination thereof, including without
limitation any and all claims arising under federal, state, or local laws
(including common law) relating to employment, wrongful discharge, breach of
express or implied contract, fraud, misrepresentation, defamation, intentional
infliction of emotional distress, whistleblowing, or liability in tort, and
claims of any kind that may be brought in any court or administrative agency,
and any related claims for attorneys’ fees and costs, including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000 et seq.; the Americans with Disabilities Act, as amended,
42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§ 701 et seq.; the Civil Rights Act of 1866, 42 U.S.C. Section 1981, et seq.;
the Civil Rights Act of 1991; the Age Discrimination in Employment Act, as
amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act, as
amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal Contract
Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave Act, as
amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938, as
amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security Act of
1974, as amended, 29 U.S.C. § 1001 et seq. (“ERISA”); the Louisiana Employment
Discrimination Law; the Louisiana Whistleblower Protection Act; the Louisiana
Environmental Whistleblower Protection Act; the Texas Labor Code; and any other
similar state or local law. The Employee agrees further that the release of
claims herein may be pleaded as a full defense to any action, suit, arbitration,
or other proceeding covered by the terms hereof that is or may be initiated,
prosecuted, or maintained by the Employee or his descendants, dependents, heirs,
executors, administrators, or assigns. By signing this Agreement, the Employee
acknowledges that he intends to waive and release all rights known or unknown
that he may have against the Company Releasees under these and any other laws to
the extent provided herein.

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(c) Company Release. For and in consideration of the Employee’s compliance with
the post-employment restrictive covenants described in Section 8 below, the
Employee’s agreement to release certain claims against the Company pursuant to
Section 3(b) above, and other good and valuable consideration, including the
other terms of this Agreement, the Company Releasees, which include the Company
and the Company’s successors and assigns, hereby release and forever discharge
the Employee and his heirs, successors, and assigns, each solely in their
respective capacities as such (collectively, the “Employee Releasees”) from any
and all claims that it has or may have had against any of the Employee Releasees
based on any events or circumstances arising or occurring on or prior to the
date on which the Company executes this Agreement, including any events or
circumstances directly or indirectly arising out of, relating to, or in any
other way involving in any manner whatsoever the Employee’s employment by or
service to the Company Group or the termination thereof, including without
limitation any and all claims arising under federal, state, or local laws
(including common law). The Company agrees further that the release of claims
herein may be pleaded as a full defense to any action, suit, arbitration, or
other proceeding covered by the terms hereof that is or may be initiated,
prosecuted, or maintained by the Company or any member of the Company Group. The
Company acknowledges that it intends to waive and release all rights known or
unknown that it may have against the Employee Releasees under these and any
other laws, as permitted by applicable laws, to the extent provided herein.

(d) No Claims. Each of the Parties acknowledges and agrees that, as of the date
such Party executed this Agreement, neither Party has any knowledge of any facts
or circumstances that give rise or could give rise to any claims under any of
the laws listed in the preceding Sections 3(b) and 3(c), and that he or it has
not filed any claim against any of the Company Releasees or Employee Releasees,
as applicable, before any local, state, federal, or foreign agency, court,
arbitrator, mediator, arbitration or mediation panel, or other body (each
individually a “Proceeding”). Each of the Parties (i) acknowledges that he or it
will not initiate or cause to be initiated on his or its behalf any Proceeding
and will not participate in any Proceeding, in each case, except with respect to
Unreleased Claims (as defined in Section 3(f) below) or as required by law; and
(ii) waives any right that he or it may have to benefit in any manner from any
relief (whether monetary or otherwise) arising out of any Proceeding, including
any Proceeding conducted by the Equal Employment Opportunity Commission
(“EEOC”), except with respect to Unreleased Claims. Further, each of the Parties
understands that, by executing this Agreement, he or it will be limiting the
availability of certain remedies that he or it may have against the Company
Releasees or Employee Releasees, as applicable, and limiting also his or its
ability to pursue certain claims against the Company Releasees or Employee
Releasees, as applicable.

(e) ADEA. By executing this Agreement, the Employee specifically releases all
claims relating to his employment and its termination under ADEA, a federal
statute that, among other things, prohibits discrimination on the basis of age
in employment and employee benefit plans.

(f) Unreleased Claims. Notwithstanding the generality of the foregoing, or
anything else to the contrary in this Agreement, the Employee does not release
any claims under or otherwise to enforce the terms of this Agreement or that
cannot be waived by law, including claims under ERISA for vested benefits or any
rights to indemnification and D&O insurance that are otherwise available to him
pursuant to the organizational documents, policies, or insurance policies of any
member of the Company Group by virtue of his having served as an officer or
director

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

thereof (“Unreleased Claims”). The Employee shall be entitled to continued
coverage under the Company’s D&O insurance policies as in effect from time to
time for the Company’s directors and officers, including without limitation any
tail coverage for former directors and officers. Further, nothing in this
Agreement shall prevent the Employee from (i) initiating or causing to be
initiated on his behalf any claim against the Company before any local, state,
or federal agency, court, or other body challenging the validity of the waiver
of his claims under the ADEA (but no other portion of such waiver); or
(ii) subject to Section 3(c) above, initiating, cooperating with or
participating in an investigation or proceeding conducted by the EEOC or a state
fair employment practices agency.

4. Knowing and Voluntary Waiver. The Employee expressly acknowledges and agrees
that he –

(a) Is able to read the language, and understand the meaning and effect, of this
Agreement;

(b) Has no physical or mental impairment of any kind that has interfered with
his ability to read and understand the meaning of this Agreement or its terms,
and that he is not acting under the influence of any medication, drug, or
chemical of any type in entering into this Agreement;

(c) Is specifically agreeing to the terms of the release contained in this
Agreement because the Company has agreed to provide him with the severance
payments and benefits provided by this Agreement;

(d) Acknowledges that, but for his execution of this Agreement, he would not be
entitled to the severance payments and benefits provided by this Agreement;

(e) Had or could have had until the Offer Expiration Date to review and consider
this Agreement, and that if he executes this Agreement prior to the Offer
Expiration Date, he has voluntarily and knowingly waived the remainder of the
review period;

(f) Have or had the entire Revocation Period (as defined in Section 6 below) in
which to revoke his execution of this Agreement, and that if he does not revoke
such execution prior to the Effective Date, he has knowingly and voluntarily
agreed to this Agreement’s becoming effective;

(g) Was advised to consult with his attorney regarding the terms and effect of
this Agreement; and

(h) Has signed this Agreement knowingly and voluntarily.

5. No Suit. Each of the Parties represents and warrants that he or it has not
previously filed, and to the maximum extent permitted by law agrees that he or
it will not file, a complaint, charge, or lawsuit against any of the Company
Releasees or Employee Releasees, as applicable, regarding any of the claims
released herein. If, notwithstanding this representation and warranty, the
Employee or the Company has filed or files such a complaint, charge, or lawsuit,
such Party agrees that he or it shall cause such complaint, charge, or lawsuit
to be dismissed with prejudice and shall pay any and all costs required in
obtaining dismissal of such complaint, charge, or lawsuit, including without
limitation the attorneys’ fees of any of the Company Releasees or Employee
Releasees, as applicable, against whom the Party has filed such a complaint,
charge, or lawsuit.

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

6. Opportunity for Review; Acceptance. The Employee has until the Offer
Expiration Date (which is twenty-one (21) days following the Employee’s receipt
of this Agreement or as otherwise agreed by the Parties) to review and consider
this Agreement, and the Employee may accept the terms of this Agreement by
executing this Agreement and delivering it to the Company at any time during
such twenty-one (21) day review period. Following its acceptance and execution
by the Employee, this Agreement will not become effective or enforceable for a
period of seven (7) calendar days following the date of its execution (such
period, the “Revocation Period”), during which time the Employee may revoke his
acceptance of this Agreement by notifying the CEO in writing. To be effective,
such revocation must be received by the CEO no later than 5:00 p.m., prevailing
Central Time, on the seventh (7th) calendar day following its execution.
Provided that the Agreement is executed on or prior to the Offer Expiration Date
and the Employee does not timely revoke it, the eighth (8th) day following the
date on which this Agreement is executed will be its effective date (the
“Effective Date”). In the event of the Employee’s failure to execute and deliver
this Agreement on or prior to the Offer Expiration Date, or his revocation of
this Agreement during the Revocation Period, this Agreement will be null and
void and of no effect, and the Company will have no obligations hereunder.

7. Return of Company Property. On or prior to the Termination Date, other than
the Employee’s personal files on a Company computer drive, the Employee shall
return to the Company all originals and copies of papers, notes, and documents
(in any medium, including computer disks, flash drives, and other electronic
storage devices), whether property of any member of the Company Group or not,
prepared, received, or obtained by the Employee during the course of, and in
connection with, his employment with the Company or any member of the Company
Group, and all equipment and property of any member of the Company Group that
may be in the Employee’s possession or under his control, whether at the
Company’s offices, the Employee’s home, or elsewhere, including all such papers,
work papers, notes, documents, and equipment in the possession of the Employee.
The Employee agrees that he and his family shall not retain copies of any such
papers, work papers, notes, and documents.

8. Restrictive Covenants. The Parties agree and acknowledge that the Employee is
currently subject to certain restrictive covenants that apply during and after
his employment with the Company, including a covenant not to compete, which are
memorialized in Article V of the RSU Agreement. As part of its consideration to
the Employee and subject to the Employee’s continued compliance with Section 5.2
of the RSU Agreement (the “Non-Compete”) through the Termination Date, the
Company hereby agrees that the Non-Compete shall have no further force or effect
after the Termination Date. However, the Employee acknowledges that the Company
Group has a legitimate business interest and right in protecting its
Confidential Information (as defined in Section 5.6 of the RSU Agreement),
business strategies, employee and customer relationships, and goodwill, and that
the Company Group would be seriously damaged by the disclosure of Confidential
Information and the loss or deterioration of its business strategies, employee
and customer relationships, and goodwill. Accordingly, for and in consideration
of the Severance Benefits and the waiver of the Non-Compete, the Employee agrees
as follows:

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

(a) Status of Remaining Restrictive Covenants. The Employee agrees and
acknowledges that (i) as of the Offer Date, the restrictive covenants of Article
V of the RSU Agreement remain in full force and effect and (ii) following the
Termination Date, the Employee shall continue to be subject to Article V of the
RSU Agreement as provided therein, except for the Non-Compete as provided above
(as in effect from time to time, the “Restrictive Covenants”). The Employee
agrees and acknowledges that these Restrictive Covenants are fully enforceable
in accordance with their terms as if set forth in this Agreement.

(b) Nondisparagement and Response to Inquiries. In addition to the Restrictive
Covenants, the Employee hereby agrees not to defame, disparage, or criticize any
of the Company Releasees or any of their products, services, finances, financial
condition, capabilities, or other aspect of any of their businesses in any
medium to any person or entity, without limitation in time. Notwithstanding this
provision, the Employee may confer in confidence with his legal representative
and make truthful statements as required by law. Following the termination of
the Employee’s employment with the Company, the Company agrees to direct its
directors to not disparage the Employee or the Employee’s performance or
otherwise make any statement that is critical of the Employee’s personal or
professional reputation. Each director on the Board agrees not to defame,
disparage or criticize the Employee in any medium to any person or entity,
without limitation in time. Notwithstanding this provision, any such director
may confer in confidence with his legal representatives and make truthful
statements as required by law. The Company shall respond to inquiries from third
parties concerning Employee’s employment with and separation from the Company by
stating only his title and dates of employment.

(c) Injunctive Relief; Other Remedies. The Employee acknowledges that a breach
or threatened breach by the Employee of this Section 8 would cause immediate and
irreparable harm to the Company not fully compensable by money damages or the
exact amount of which would be difficult to ascertain, and therefore the Company
will not have an adequate monetary remedy at law. Accordingly, the Employee
agrees that, in the event of a breach or threatened breach by the Employee of
the provisions of this Section 8, the Company shall be entitled to injunctive
relief to prevent or curtail any such breach of threatened breach without the
necessity of posting any bond or security or showing proof of actual damage or
irreparable injury. Nothing herein shall be construed as prohibiting the Company
from pursuing any other remedy at law or in equity to which the Company may be
entitled under applicable law in the event of a breach or threatened breach of
this Agreement by the Employee, including, without limitation, the recovery of
damages, costs, and expenses, such as reasonable attorneys’ fees, incurred by
the Company as a result of any such breach or threatened breach.

9. Successors and Assigns. The parties acknowledge and agree that this Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective heirs, legal representatives, successors, and permitted assigns.

10. Severability. If any provision of this Agreement is held by any court of
competent jurisdiction to be illegal, void, or unenforceable, such provision
will be of no force or effect. The illegality or unenforceability of such
provision, however, will have no effect upon and will not impair the
enforceability of any other provision of this Agreement.

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

11. Notices. All notices under this Agreement must be in writing and will be
deemed to have been given upon receipt of delivery by: (a) hand (against a
receipt for such delivery), (b) certified or registered mail, postage prepaid,
return receipt requested, (c) a nationally recognized overnight courier service
(against a receipt for such service), or (d) facsimile transmission with
confirmation of receipt. All notices to the Company related to this Agreement
should be sent to the Company’s principal executive offices as disclosed in its
filings with the Securities and Exchange Commission, addressed to the Office of
General Counsel. All notices to the Employee should be delivered to the most
recent address as provided by the Employee to the human resources department of
the Company. Either Party may update its address for receipt of notices by
providing written notice to the other Party as provided under this Section 11.

12. Entire Agreement. This Agreement, together with the SERP, the SSP, the STI
Plan, and the RSU Agreement (including its Restrictive Covenants), constitutes
the entire understanding and agreement between the Employee and the Company
regarding the Employee’s separation from service. This Agreement supersedes all
prior negotiations, discussions, correspondence, communications, understandings,
and agreements between the Employee and any member of the Company Group and all
benefit plans of the Company Group relating to the subject matter of this
Agreement, excepting the SERP, the SSP, the STI Plan, and the RSU Agreement
(including its Restrictive Covenants). Any changes or amendments of this
Agreement can be made only in a writing signed by the Parties.

13. Governing Law Jurisdiction; Waiver of Jury Trial. This Agreement shall be
governed by, interpreted, and enforced in accordance with the laws of the State
of Texas (without regard to any choice of law principles which might otherwise
require the application of the law of another jurisdiction). The parties hereby
agree that any action brought with respect to this Agreement and the
transactions contemplated hereunder, including, but not limited, to any action
for injunctive relief for the breach or threatened breach of any covenant under
Section 8 of this Agreement (including the Restrictive Covenants), shall be
brought in state or federal court in Harris County, Texas, and further that such
venue shall be the exclusive venue for resolving any such disputes. The parties
consent to personal jurisdiction in state or federal court in Harris County,
Texas, and further waive any objection they may have as to such venue. By
execution of this Agreement, the parties are waiving any right to trial by jury
in connection with any suit, action, or proceeding under or in connection with
this Agreement.

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

TIDEWATER INC.

 

/s/ John T. Rynd

By: John T. Rynd Title: President, Chief Executive Officer, and Director

 

/s/ Quinn P. Fanning

EMPLOYEE

Quinn P. Fanning

 

DATE December 28, 2018

[Signature Page to Fanning Separation Agreement]

 